IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TRAVIS PEACOCK,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-0895

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 12, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Travis Peacock, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed. See Baker v. State, 878 So.
2d 1236 (Fla. 2004).

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.